Case 11-41410        Doc 55     Filed 10/18/18     Entered 10/18/18 16:18:02          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 11 B 41410
         Kainga L Matthews

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/11/2011.

         2) The plan was confirmed on 12/06/2011.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/12/2013.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/03/2013, 01/24/2017, 01/17/2018.

         5) The case was Dismissed on 02/06/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 84.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 11-41410             Doc 55        Filed 10/18/18    Entered 10/18/18 16:18:02                Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $29,143.22
           Less amount refunded to debtor                                $85.09

 NET RECEIPTS:                                                                                         $29,058.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,505.50
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                             $1,203.01
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,708.51

 Attorney fees paid and disclosed by debtor:                           $0.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal       Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bank of America NA                     Secured      130,141.00            NA              NA            0.00        0.00
 Chicago Municipal Employees CU         Unsecured      9,971.00       2,447.20        2,447.20        909.03      196.27
 Chicago Municipal Employees CU         Unsecured      2,497.00            NA              NA            0.00        0.00
 Chicago Patrolmen's Fed Credit Union   Unsecured            NA       9,848.21        9,848.21      9,820.40    1,045.49
 eCast Settlement Corporation           Unsecured      1,276.00           0.00            0.00           0.00        0.00
 eCast Settlement Corporation           Unsecured            NA       1,276.14        1,276.14      1,270.98         0.00
 El Dorado Resorts                      Secured        8,000.00            NA              NA            0.00        0.00
 GE Capital Retail Bank                 Unsecured         271.00        221.67          221.67        192.06       23.56
 PLS Financial Services Inc             Unsecured      1,198.32       1,525.20        1,525.20      1,519.80      163.97
 Portfolio Recovery Associates          Unsecured         441.00        483.65          483.65        478.46       53.15
 Portfolio Recovery Associates          Unsecured            NA       2,620.17        2,620.17      2,612.77      278.03
 Portfolio Recovery Associates          Unsecured      2,579.00       2,579.31        2,579.31      2,572.05         0.00
 Portfolio Recovery Associates          Unsecured         395.00        364.35          364.35        315.68       38.37
 Quantum3 Group                         Unsecured      1,459.00       1,443.18        1,443.18      1,438.06      154.25
 Quantum3 Group                         Unsecured      1,149.00       1,149.10        1,149.10      1,144.05      123.19
 Sears/Citibank SD                      Unsecured      2,490.00            NA              NA            0.00        0.00
 United States Dept Of Education        Unsecured     30,834.00     38,366.34        38,366.34           0.00        0.00
 US Small Business Administration       Secured       14,000.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 11-41410        Doc 55      Filed 10/18/18     Entered 10/18/18 16:18:02             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $62,324.52         $22,273.34           $2,076.28


 Disbursements:

         Expenses of Administration                             $4,708.51
         Disbursements to Creditors                            $24,349.62

 TOTAL DISBURSEMENTS :                                                                     $29,058.13


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/18/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
